The defendant was charged by indictment with criminal possession of a weapon in the second degree, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marihuana.
At the suppression hearing, a New York State Trooper testified that on June 22, 2007, at approximately 3:45 a.m., he observed the defendant’s vehicle approaching from the opposite direction with its high beams on. The high beams caused the State Trooper to squint his eyes as he was driving. As a result, the State Trooper turned his vehicle around, followed the defendant’s vehicle, and then pulled the defendant over. The State Trooper’s partner approached the defendant’s vehicle, and from his position outside that vehicle, observed a handgun protrud*743ing from beneath the driver’s seat of the defendant’s car. Following a search of the defendant’s vehicle, the State Troopers recovered, inter alia, the handgun, cocaine, and marihuana.
The County Court, after a hearing, denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials. Specifically, the County Court found that the defendant’s high beams hindered the State Trooper’s vision so as to provide probable cause to believe that the defendant had violated Vehicle and Traffic Law § 375 (3). Thereafter, the defendant entered a plea of guilty to criminal possession of a weapon in the second degree.
The defendant appeals, challenging, among other things, the hearing court’s suppression ruling. We reverse.
A police officer may lawfully stop a vehicle based upon probable cause that there has been a Vehicle and Traffic Law violation (see People v Robinson, 97 NY2d 341, 348-349 [2001]; People v Johnson, 83 AD3d 733 [2011]; People v Sluszka, 15 AD3d 421, 423 [2005]). To establish a violation of Vehicle and Traffic Law § 375 (3), the People must show (1) the use of high beams when an approaching vehicle is within 500 feet, and (2) interference with the vision of that driver by reason of such high beams (see People v Meola, 7 NY2d 391, 395 [1960]). We agree with the defendant’s contention that in order to constitute interference, a defendant’s use of high beams must “hinder or hamper the vision of [the] approaching motorist” so as to actually have an effect upon the other driver’s operation of his or her vehicle (id. at 395). For example, in People v Meola, the Court of Appeals found sufficient proof of interference where a State Trooper testified that the defendant’s high beams caused the officer to reduce his speed (id. at 395-396).
Here, by contrast, the proof adduced at the suppression hearing was insufficient to demonstrate that the defendant’s use of his high beams affected the State Trooper’s operation of his vehicle. Although the State Trooper was caused to squint, the defendant’s high beams did not hinder or hamper the vision of the State Trooper so as to affect the operation of his vehicle.
We disagree with the dissent’s conclusion that the Court of Appeals in Meóla determined that merely causing a driver to squint, absent a tangible manifestation of interference with the driver’s operation of the motor vehicle, is sufficient to establish probable cause to believe that a defendant violated Vehicle and Traffic Law § 375 (3). To the contrary, the Court of Appeals in Meóla explained that the conduct of an accused which is proscribed by Vehicle and Traffic Law § 375 (3) is the operation of *744high beams so as to produce a dazzling light, and “the effect of such conduct upon the complainant is interference with his [or her] vision and hence with the operation of his [or her] car” (People v Meola, 7 NY2d at 395 [internal quotation marks omitted]). Otherwise, if a defendant’s high beams were to simply cause another driver to blink, that conduct may be found to constitute a violation of Vehicle and Traffic Law § 375 (3).
Therefore, the stop of the defendant’s vehicle was improper, and all further actions by the police as a direct result of the stop were illegal (see People v Rose, 67 AD3d 1447, 1449 [2009]). Since there was no other basis to stop the defendant’s vehicle, the evidence recovered as a result of the unlawful stop must be suppressed.
In light of our determination, the defendant’s remaining contentions have been rendered academic. Skelos, J.E, Leventhal, and Hall, JJ., concur.
Balkin, J., dissents and votes to affirm the judgment with the following memorandum.